                          Case 19-10872-KG           Doc 332       Filed 08/28/19        Page 1 of 2



                                 IN THE UNITED STATES BANKRUPTCY COURT
                                      FOR THE DISTRICT OF DELAWARE

         In re:                                                   Chapter 11

         FUSE, LLC, et al.,1                                      Case No. 19-10872 (KG)

                                  Debtors.                        Jointly Administered

                                                                  Objection Deadline: August 21, 2019 at 4:00 p.m. (ET)
                                                                  Hearing Date: September 4, 2019 at 11:00 a.m. (ET)

                          CERTIFICATE OF NO OBJECTION RE: DOCKET NO. 316

                  The undersigned hereby certifies that, as of the date hereof, he has received no answer,

         objection or other responsive pleading to the First and Final Application of Young Conaway

         Stargatt & Taylor, LLP as Co-Counsel for the Official Committee of Unsecured Creditors for

         Allowance of Compensation and Reimbursement of Expenses Incurred for the First and Final

         Period from May 14, 2019 through and including July 1, 2019 [Docket No. 316] (the

         “Application”) filed on July 31, 2019. The undersigned further certifies that a review of the

         Court’s docket in these cases reflects no answer, objection or other responsive pleading to the

         Application. Pursuant to the Notice of Application, objections to the Application were to be

         filed and served no later than August 21, 2019 at 4:00 p.m. (ET).

                  A hearing to consider the relief requested in the Application is scheduled to be held on

         September 4, 2019 at 11:00 a.m. (ET) before the Honorable Kevin Gross in the United States

         Bankruptcy Court for the District of Delaware, 6th Floor, Courtroom No. 3, Wilmington,

         Delaware 19801.




         1
          The Debtors and the last four digits of their taxpayer identification numbers include: Fuse Media, Inc. (9721);
         Fuse Media, LLC (0560); Fuse, LLC (1888); JAAM Productions, LLC (5499); SCN Distribution, LLC (9656);
         Latino Events LLC (8204); Fuse Holdings LLC (5673) Fuse Finance, Inc. (8683); and FM Networks LLC (6500).
         The Debtors’ headquarters and service address is 700 North Central Avenue, Suite 600, Glendale, CA 91203.
01:25090087.1
                      Case 19-10872-KG    Doc 332     Filed 08/28/19    Page 2 of 2




         Dated: Wilmington, Delaware     YOUNG CONAWAY STARGATT & TAYLOR, LLP
                August 28, 2019
                                         /s/ Sean T. Greecher
                                         Sean M. Beach (No. 4070)
                                         Sean T. Greecher (No. 4484)
                                         Jordan E. Sazant (No. 6515)
                                         Rodney Square
                                         1000 North King Street
                                         Wilmington, Delaware 19801
                                         Tel: (302) 571-6600
                                         Fax: (302) 571-1253

                                         -and-

                                         GIBSON, DUNN & CRUTCHER LLP
                                         David M. Feldman, Esq. (admitted pro hac vice)
                                         Shireen A. Barday, Esq. (admitted pro hac vice)
                                         Matthew P. Porcelli, Esq. (admitted pro hac vice)
                                         John Conte, Esq. (admitted pro hac vice)
                                         Christina M. Brown, Esq. (admitted pro hac vice)
                                         200 Park Avenue
                                         New York, New York 10166
                                         Telephone: (212) 351-4000
                                         Facsimile: (212) 351-4035

                                         Counsel to the Official Committee of Unsecured Creditors




01:25090087.1
